Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5, 8 – 13 15 – 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg et al. (US 6,342,880 B2).
As to claim 1, Rosenberg shows a method to obtain total compensation force (i.e. force feedback sensation) information of a user input device 30 (Fig. 3 and Col. 5, line 66 – Col. 6, line 1), the method comprising: obtaining velocity information of a portion of the user input device (i.e. object 66, Figs. 3 and 4 and Col. 12, lines 33 – 38); obtaining acceleration information of the portion of the user input device (Figs. 3 and 4 and Col. 12, lines 33 – 38); obtaining damping force information based on the velocity information (Figs. 3 and 4 and Col. 12, lines 45 – 49 and 59 – 62); obtaining inertial compensation force information based on the acceleration information (Figs. 3 and 4 and Col. 12, lines 45 – 49 and Col. 12, line 65 – Col. 13, line 3); and combining the damping force information and inertial compensation force information to provide the compensation force information of the user input device (Col. 12, lines 41 – 47).
As to claim 2, Rosenberg shows the method of compensating a sensed force  acting on the user input device (i.e. providing a force feedback sensation) based on the user input compensation force information of the user input device (Col. 12, lines 41 – 47).
As to claim 3, Rosenberg shows that the magnitude of the compensation force information of the user input device is limited to be below a threshold value (Col. 23, lines 39 – 44).
As to claim 4, Rosenberg shows the method of differentiating a sensed position of the user input device to obtain the velocity information (Col. 25. Lines 59 – 62).
As to claim 5, Rosenberg shows double differentiating a sensed position of the user input device or differentiating a velocity of the user input device to obtain the acceleration information (Col. 26, lines 38 – 41).
As to claim 8, Rosenberg shows that the method of obtaining the damping force information comprises multiplying the velocity information with a damping constant (Col. 12, lines 59 – 65).
As to claim 9, Rosenberg shows that the method of obtaining the inertial compensation force information comprises multiplying the acceleration information with an inertia constant (Col. 12, line 65 – Col. 13, line 3).
As to claim 10, Rosenberg shows that the method of combining the damping force information and inertial compensation force information comprises adding the damping compensation force information to the inertial compensation force information (Fig. 13 and Col. 24, lines 39 – 47).
As to claim 11, Rosenberg shows that the portion of the user input device comprises an acceleration sensor 62 (Fig. 3 and Col. 12, lines 33 – 38).
As to claim 12, Rosenberg shows that obtaining velocity information comprises obtaining velocity information in at least one axis (inherently the case, also Col. 25, lines 44 – 58).
As to claim 13, Rosenberg shows that obtaining the acceleration information comprises obtaining velocity information (Col. 26, lines 38 – 41) in at least one axis (inherently the case, also Col. 25, lines 44 – 58).
As to claim 15, Rosenberg shows a computer readable storage medium 54/32 comprising instructions that when executed by one or more processors cause a process to be carried out (Fig. 3 and Col. 7, lines 48 – 53) to obtain total compensation force (i.e. force feedback sensation) information of a user input device 30 (Fig. 3 and Col. 5, line 66 – Col. 6, line 1), the process comprising: obtaining velocity information of a portion of the user input device (i.e. object 66, Figs. 3 and 4 and Col. 12, lines 33 – 38); obtaining acceleration information of the portion of the user input device (Figs. 3 and 4 and Col. 12, lines 33 – 38); obtaining damping force information based on the velocity information (Figs. 3 and 4 and Col. 12, lines 45 – 49 and 59 – 62); obtaining inertial compensation force information based on the acceleration information (Figs. 3 and 4 and Col. 12, lines 45 – 49 and Col. 12, line 65 – Col. 13, line 3); and combining the damping force information and inertial compensation force information to provide the compensation force information of the user input device (Col. 12, lines 41 – 47).
As to claim 16, Rosenberg shows the method of compensating a sensed force  acting on the user input device (i.e. providing a force feedback sensation) based on the user input compensation force information of the user input device (Col. 12, lines 41 – 47).
As to claim 17, Rosenberg shows the method of differentiating a sensed position of the user input device to obtain the velocity information (Col. 25. Lines 59 – 62).
As to claim 19, Rosenberg shows that the method of obtaining the damping force information comprises multiplying the velocity information with a damping constant (Col. 12, lines 59 – 65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Harley et al. (US Pub. No. 2015/0130730 A1).
As to claim 6, Rosenberg does not show the method of integrating acceleration information to obtain the velocity information.
Harley shows the method of integrating acceleration information to obtain the velocity information (para. 16).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Rosenberg with those of Harley by utilizing the process of integration of acceleration values to determine velocity values because utilizing this methodology allows the system to provide a haptic feedback (para. 16).
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Eggold et al. (US Pub. No. 2017/0242444 A1).
As to claims 7 and 18, Rosenberg shows the method of applying a filter 120 to compensation force information of the user input device, to provide filtered compensation force information (Fig. 9 and Col. 18, lines 57 – 64); and compensating a sensed force acting on the user input device based on the filtered compensation force information (Col. 12, lines 41 – 47).
Rosenberg does not mention using a lag filter.
Eggold shows the methodology of using a lag filter 314 (para. 42).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Rosenberg with those of Eggold by utilizing a lag filter because utilizing this methodology allows the system to provide a limiter value (para. 42).
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Thornberg et al. (US Pub. No. 2020/0103897 A1).
As to claims 14 and 20, Rosenberg shows a position sensor 62 (Fig. 3 and Col. 12, lines 33 – 38).
Rosenberg does not show an active inceptor system comprising circuitry configured to perform the method of claims 1 or 15.
Thornberg shows an active inceptor system (i.e. feedback capable pilot controller 66) designed to provide a compensation force signal (i.e. tactile feedback, para. 41). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Rosenberg with those of Thornberg by incorporating these teachings into an active interceptor because utilizing this methodology allows the system to provide alert a pilot to potential danger (para. 41).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627